DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 1-4, 6-10, and 15-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 1 is indefinite as it is not clear if the amount of “about 50 mg and about 500 mg” applies to the total plurality of minerals or whether same applies to the individual minerals (e.g. iron is between about 50 mg and about 500 mg).  Additionally, the words “about and” bridging lines 5 and 6 are indefinite but are considered to have been unintended for the purpose of examination.  The same issue exists regarding the amount range and plurality of vitamins later in claim 1.  In the last two lines, it is not clear if the amount cited refers to the mineral dosage unit or calcium itself.                                         Claim Rejections - 35 USC § 112
3.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4.        Claims 1-4, 6-10, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding the amounts set forth in instant claims 1, if it is shown that the amount of “between 50mg and about 500mg” applies to the plurality of minerals as a whole, the original specification provides support (paragraph 98).  However, if same refers to each mineral being within said range, the originals specification does not support same.  For example, the original specification discloses the use of iron itself as high as about 150 mg (paragraph 23), and there is not support for the use iron as high as about 500 mg as recited in claim 1.  Additionally, if it is shown that the range “about 100mg and about 500mg” applies to the plurality of vitamins as a whole, the original specification provides support (paragraph 98).  However, if same refers to each vitamin being within said range, the originals specification does not support same.  Also, there is no support in the original specification for either calcium or a mineral dosage unit as a whole comprising calcium in an amount ranging from between about 100 mg and about 1 g.  This is a new matter rejection.
Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 1-3, 6-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dagan et al (Nutritional Recommendations for Adult Bariatric Patients; American Society for Nutrition.           Dagan et al discloses the daily oral administration of a multi-nutrients dosage unit (multivitamin-mineral entry of Table 1 which also incorporates at least the fat-soluble vitamins entry) as a vitamin and mineral supplement for bariatric patients wherein same includes B1 (thiamin) and B9 (folic acid) and also minerals including copper, selenium, and iron in their native form.   Dagan et al further discloses incorporation of other vitamins in the routine multivitamin, such as vitamin A, 2-4 weeks after surgery (see Fat-soluble vitamin entry of Table 1).  Dagan et al also discloses the daily administration formula including a mineral dosage unit comprising calcium citrate (see calcium citrate entry of Table).  Dagan et al further discloses a mineral dosage unit (titled “Calcium citrate” in Table 1) comprising calcium that, considered as a whole (i.e. calcium citrate) or as calcium alone, falls within the range of same recited in instant claim 1 (600 mg Ca is within “about 100 mg and about 1 g”).   It is not clear, however, that considering all of the supplements set forth in Table 1 that same would provide the plurality of minerals, total or individually, within the range of about 50 mg and about 500 mg as claimed and 1 and thiamin is around 1 mg2, doubling this gives the amount of vitamins of about 2.8 mg which falls between within the range of about 1 mg to about 10 g in claim 17.              Dagan et al also discloses incorporating 6000 IU of Vitamin A daily to be included in the routine multivitamin (see multivitamin-mineral and fat-soluble vitamin entries of Table 1), such amount falling within the range of about 215 IU and about 10000IU recited in claim 18.              Regarding claim 19, as discussed above Dagan et al discloses said multivitamin-mineral supplement carrying 200% of the RDA (see Table 1).  As the RDA for thiamin 3, doubling the RDA means 2 mg are to be consumed, said amount falling within the range recited in claim 19.         7.       Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dagan et al (Nutritional Recommendations for Adult Bariatric Patients; American Society for Nutrition) taken together with St. Joseph (St. Joseph’s...Vitamin and Mineral Supplement in the Bariatric Program brochure).           Dagan et al is not clear as to whether the mineral dosage (e.g. calcium citrate), which is orally administered, is provided in a liquid form.  However, St. Joseph teaches providing bariatric patients with vitamin and mineral supplements including calcium citrate which may be administered either by solid or liquid (page 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided said calcium citrate of Dagan et al in liquid form as a matter of preference of a known and used format for the same purpose.8.       Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dagan et al (Nutritional Recommendations for Adult Bariatric Patients; American Society for Nutrition) alone or taken together with New World Encyclopedia: Calcium (“NWE”).           As discussed above, Dagan et al discloses supplementation employing calcium citrate (Table 1).  Said claims call for native or various other forms of same.  Dagan et al does discloses the availability of calcium carbonate as a nutritional source of calcium but prefers the use of calcium citrate.  However, as Dagan et al does not ban the use of calcium carbonate, one skilled in the art would realize calcium carbonate as a viable  rejected under 35 U.S.C. 103 as being unpatentable over Dagan et al (Nutritional Recommendations for Adult Bariatric Patients; American Society for Nutrition) taken together with Pournaras et al.           Dagan et al is silent regarding inclusion of Vitamin B2 as called for in instant claim 20.  However, Pournaras et al teaches vitamin B2 as a vitamin that is needed as a supplement.  See, for example, Table 2 where B2 is supplemented in excess of the RDA.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have incorporated Vitamin B2 in the supplement of Dagan et al as same has shown to be deficient/needed in recovering bariatric surgery patients as taught by Pournaras et al.                                                             Response to Arguments
10.        Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive except regarding the withdrawal of the rejection of claims previously set forth under 35 USC 112 and 102.            Applicant argues that the Dagan et al does not teach, disclose or suggest the .
                                                            Conclusion11.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                       


Anthony Weier
April 6, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Vitamins and Minerals article.
        2 See Thiamin article.
        3 See Thiamin article.